                 Case 2:08-cr-00253-MCE Document 31 Filed 08/24/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:08-CR-00253-MCE
12                                 Plaintiff,            STIPULATION AND ORDER REGARDING
                                                         BRIEFING SCHEDULE ON DEFENDANT’S
13                           v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                         COMPASSIONATE RELEASE
14   TERRY CRAIG MORGAN,
15                                Defendant.
16

17                                                   STIPULATION
18          1.       Defendant Terry Morgan filed a motion for reduction in sentence and compassionate
19 release on August 12, 2020. Docket No. 25. The government’s response is due by August 20, 2020,

20 and any reply due August 27, 2020. Docket No. 27. Government counsel requests additional time to

21 obtain records and draft the response brief.

22          2.       Counsel for the defendant does not oppose this request.
23

24

25

26

27

28



30
             Case 2:08-cr-00253-MCE Document 31 Filed 08/24/20 Page 2 of 3



 1         3. Accordingly, by this stipulation, the parties now request that:

 2                a)      The government’s opposition or response to defendant’s motion, Docket No. 25,

 3 be due on August 26, 2020; and

 4                b)      The defense reply, if any, will be due on September 2, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                         McGREGOR W. SCOTT
 8                                                       United States Attorney
 9   Dated: August 20, 2020
                                                         /s/ Shea J. Kenny
10                                                       SHEA J. KENNY
                                                         Assistant United States Attorney
11

12
     Dated: August 20, 2020                              /s/ Rachelle Barbour
13                                                       RACHELLE BARBOUR
                                                         Counsel for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
             Case 2:08-cr-00253-MCE Document 31 Filed 08/24/20 Page 3 of 3



 1                                                 ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 25,

 5 is due on August 26, 2020;

 6                 b)     The defense reply, if any, will be due on September 2, 2020.

 7         IT IS SO ORDERED.

 8 Dated: August 21, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
